Citation Nr: 1200149	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-37 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and hypopnea syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1998 and from April 2004 to November 2005. In between those terms, he completed reserve service.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was certified as a claim of entitlement to service connection for sleep apnea and in July 2008 the Veteran stated that he also wished to pursue a claim for service connection for sleep hypopnea syndrome. Medical records reflect that he has been diagnosed with both conditions at different times as well as insomnia. As reflected on the title page, the Board has recharacterized this matter as a claim for service connection for a sleep disorder to include sleep apnea and sleep hypopnea in accordance with the Court of Appeals for Veterans Claims ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim); see Brokowski v. Shinseki, 23 Vet. App. 79 (2009). Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.35 (2010). 

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some pertinent evidence remains outstanding, additional notice needs to be sent to the Veteran, and an examination is warranted. 

The Veteran claims that he began to experience symptoms of sleep apnea while stationed in Iraq during his second term of active duty service. However, his service treatment record from that duty cannot be located. The claims file reflects that the RO made appropriate inquiries, issued a formal finding of unavailability, and notified the Veteran that the records could not be located. However, the record does not reflect that he was advised pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate the claim. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). The RO/AMC must issue corrective notice.

The last VA treatment records associated with the claims file date from May 2006 to August 2009, but reflect that the Veteran was receiving ongoing treatment for a sleep disorder. Further, some treatment notes refer to a January 2006 sleep study and a May 2006 note states that he was "referred from psych for evaluation of OSA," but no earlier records appear in the claims file. As additional pertinent medical evidence remains outstanding, the Board must remand the claim in compliance with the duty to assist.

Private treatment notes associated with the claims file also reflect ongoing treatment for a sleep disorder. However, the last private record within the claims file is dated  July 2008. While this case is in remand status, the RO/AMC must ask the Veteran if he has received any additional private treatment for his claimed sleep disability and provide him with an authorization form allowing the release of any such records.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). The record indicates that the Veteran may (italics added for emphasis) have experienced sleep apnea within one year of discharge from active duty service and he contends that symptoms of sleep disturbance manifested while he was on active duty. As VA and private treatment records reflect that he has been diagnosed with either obstructive sleep apnea or hypopnea syndrome and insomnia, an examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include records generated after July 22, 2008 by Dr. Angelo of Bossier Family Medicine. Gather outstanding records of VA medical treatment - generated PRIOR TO May 18, 2006 and AFTER August 24, 2009 - and associate them with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue the Veteran another letter informing him of the status of the records from his 2004-2005 active duty service AND advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

3. Schedule the Veteran for a respiratory/sleep disorders examination to obtain a medical opinion as to whether any current sleep/respiratory disability is likely related to his service. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If unable to render an opinion without resort to speculation, the examiner must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

c. The examination report must reflect review of pertinent material in the claims folder. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the evidence identified below:

i. A June 1998 self report of medical history on which the Veteran indicated that he had been exposed to toxic materials in the form of brake shoes;

ii. A June 2003 self report of medical history on which the Veteran denied any breathing or sleeping trouble;

iii. A May 2006 VA treatment note reflecting that the Veteran was referred by "psych" for evaluation of possible sleep apnea (and any prior "psych" records generated as a result of this remand);

iv. December 2006, January, March, and December 2007, and February 2008 VA treatment record reflecting diagnoses of obstructive sleep apnea;

v. Private treatment records reflecting that the Veteran was diagnosed with obstructive sleep apnea and insomnia in May 2007, but his diagnoses were changed to hypopnea and insomnia in July 2007 and to insomnia in July 2008; and

vi. The Veteran's contentions of continuity of symptomatology in a July 2007 letter and his May 2008 contention that sleep apnea may have developed as a side effect to Anthrax shots.

d. The examiner must provide a current diagnosis, address the Veteran's contentions, and state whether he experiences or experienced any sleep disorder(s) that likely resulted from his active duty service. 

4. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


